

116 HRES 633 IH: Requiring that all impeachment inquiry related hearings, witness interviews and communications, document productions and examinations, proceedings, and other related work shall be done in an open setting and in public view.
U.S. House of Representatives
2019-10-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV116th CONGRESS1st SessionH. RES. 633IN THE HOUSE OF REPRESENTATIVESOctober 16, 2019Mr. Brooks of Alabama (for himself, Mr. Gaetz, Mr. Perry, Mr. Meadows, Mr. Babin, Mr. Schweikert, Mr. Biggs, Mr. Mooney of West Virginia, Mr. Davidson of Ohio, Mr. Gohmert, Mr. Griffith, Mr. Yoho, Mr. Roy, Mr. Posey, Mr. Harris, Mr. Hice of Georgia, Mr. Gosar, Mr. Cloud, Mr. Byrne, Mr. McClintock, Mr. Norman, Mr. Wright, Mr. Hunter, Mr. Duncan, Mr. DesJarlais, Mr. Gibbs, Mr. Tipton, Mr. Crawford, and Mrs. Lesko) submitted the following resolution; which was referred to the Committee on Rules, and in addition to the Committee on Ethics, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concernedRESOLUTIONRequiring that all impeachment inquiry related hearings, witness interviews and communications,
			 document productions and examinations, proceedings, and other related work
			 shall be done in an open setting and in public view.
	
 Whereas under article 1, section 2 of the Constitution, the House of Representatives shall . . . have the sole Power of Impeachment; Whereas at a press conference on September 24, 2019, the Speaker of the House, Nancy Pelosi, stated, I’m announcing the House of Representatives is moving forward with an official impeachment inquiry;
 Whereas Speaker Pelosi declared that she was directing our six committees to proceed with their investigation under that umbrella of impeachment inquiry;
 Whereas there has been no formal vote on the House Floor, or in any of the six committees directed by Speaker Pelosi, to authorize any impeachment inquiry;
 Whereas, on October 3, 2019, the Permanent Select Committee on Intelligence of the House, the Committee on Oversight and Reform of the House, and the Committee on Foreign Affairs of the House held a classified joint interview in which they received testimony from Ambassador Kurt Volker, the former Department of State Special Representative for Ukraine Negotiations, under the guise of the impeachment inquiry;
 Whereas it is wholly inappropriate to conduct any impeachment inquiry in a classified setting, and the American public deserves complete transparency from the House of Representatives when conducting impeachment inquiries, including full and complete public access any hearings, witness interviews and statements, documents productions and examinations, and any and all proceedings related to an impeachment inquiry;
 Whereas sunlight is the best disinfectant, and transparency is the best remedy against partisan politics and injustice; and
 Whereas an impeachment inquiry behind the veil of secrecy and through closed classified committee hearings undermines the open and transparent process afforded to each Member and the constituents they represent and impedes their review of all evidence related to impeachment as that they can make their own judgment on the impeachment merits: Now, therefore, be it
	
 That— (1)the House of Representatives disapproves of the actions led by the Speaker, Nancy Pelosi of California, to conduct work related to matters of impeachment in a closed and classified setting;
 (2)any and all impeachment inquiry related hearings, witness interviews and communications, document productions and examinations, proceedings, and other work related shall be done in an open setting and in public view; and
 (3)the Speaker and the chair of each committee engaged in an impeachment inquiry of any kind shall give each Member of the House a minimum of 48-hours notice before conducting any impeachment related matter.
			